Citation Nr: 0610992	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected major depressive disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision in which the veteran was 
granted service connection and assigned an initial 10 percent 
rating for depression, effective on February 28, 2002, the 
date of claim.  

In December 2003, the Board granted an initial 30 percent 
rating for the service-connected depression disability.  The 
veteran continues his appeal for a higher rating.  

In a statement in support of claim received at the RO in May 
2004, the veteran appears to have filed a claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
Board notes that this issue has not been adjudicated and is 
referred back to the RO for any indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

As noted, the veteran is currently assigned a 30 percent 
evaluation for service-connected depression, rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434.  

In this case, the Board finds that further medical evaluation 
is necessary to assess the current severity of the service-
connected psychiatric disability.  

The VA outpatient medical records reflect that the veteran's 
behavioral health consultation and drug therapy for his 
service-connected depression.  

The veteran asserts that, despite that treatment, his 
psychiatric symptoms have become worse.  He reported that he 
has been reprimanded at work for "not being able to follow 
simple instructions."  

The foregoing complaints indicate that the service-connected 
disability might be more severe than shown on the most 
current examination report of record dated in April 2002.  

Further, recent VA medical evidence reflects that the veteran 
has been also diagnosed with PTSD and that his major 
depressive disorder is in partial remission.  As such, a VA 
examination is warranted to provide a more complete 
disability picture.  

Given the veteran's assertions that his service-connected 
disorder has worsened, he is entitled to a new VA examination 
where there is evidence that the service-connected condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

In a February 2006 statement, the veteran indicated that he 
had no further information to submit in support of his 
increased rating claim.  However, based on a review of the 
claims file, it appears that the veteran may be receiving 
ongoing VA psychiatric treatment.  

Given that VA Medical records are considered to be in 
constructive possession of VA and the Board, the RO should 
obtain any VA medical evidence dated since 2004.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain those records not 
already associated with the veteran's 
claims file, particularly any available 
records from the VA Medical Center in 
Erie, Pennsylvania from 2004 to the 
present.  If there is an attempt to obtain 
records that is unsuccessful, that should 
be noted in the file.

2.  The RO should schedule a VA 
examination to assess the current severity 
of service-connected psychiatric 
disability.  All symptoms and 
manifestations must be reported in detail 
along with the impact, if any, of the 
service-connected disability.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary diagnostic tests 
should be performed.  A rationale for all 
opinions and conclusions must be provided.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal based on the evidence 
of record.  If any benefit sought on 
appeal by the veteran remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, which reflects consideration of 
all additional evidence, and afforded a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

